Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 3/31/2022.  Applicant has elected Group II, corresponding to 1-17 and 21-37. Invention Group I, corresponding to 18-20, is withdrawn from further consideration.
	
Specification
The specification submitted 6/9/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 6/9/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2020 and 4/8/2021 have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: “…and extended portions of the adjacent vias are contact each other” seems to contain a typographical error. 
Claim 21 is objected to because of the following informalities: “…wherein each of the plurality of vias comprises: a pillar portion passing through the stack structure in the first direction” includes a term without antecedent basis.

Claim 37 is objected to because of the following informalities: “a plurality of channels passing in a first direction” appears to be reciting a feature that was already recited in claim 21.

Appropriate correction is required.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US # 20210091105) in view of Shin (US # 20200075398).
	
Regarding Claim 21, Kim teaches a semiconductor memory device comprising: 
a stack structure (GS); and 
a plurality of vias (THV) passing through the stack structure and disposed at edges of a coupling region (2Y; see also Fig. 4 showing a similar structure 170 from a vertical perspective with several vias at the edges), 
wherein the stack structure includes a plurality of first dielectric layers (272, 134) alternately stacked with a plurality of second dielectric layers (274) in the coupling region, and includes a plurality of electrode layers (130) alternately stacked with the plurality of first dielectric layers outside the coupling region (120N).

Although Kim discloses much of the claimed invention, it does not explicitly teach the device wherein each of the plurality of vias comprises: a pillar portion extending in the first direction; and a plurality of extended portions, extending radially from an outer circumference of the pillar portion and parallel to the top surface of the is first substrate, that are coextensive in the first direction with the plurality of second dielectric layers.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 
For example, Shin (‘398) teaches a similar device (see Fig. 4E) comprising a plurality of vias (145, 500) wherein each of the plurality of vias comprises: a pillar portion (500) extending in the first direction (vertical); and a plurality of extended portions (145 extends at each level of the stack), extending radially from an outer circumference of the pillar portion and parallel to the top surface of the is first substrate (shown), that are coextensive in the first direction with the stacked layers (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the via, taught in Kim, as suggested by Shin. Specifically, the modification suggested by Shin would be to employ a device wherein each of the plurality of vias comprises: a pillar portion extending in the first direction; and a plurality of extended portions, extending radially from an outer circumference of the pillar portion and parallel to the top surface of the is first substrate, that are coextensive in the first direction with the plurality of second dielectric layers. The rationale for this modification is that insulating the via provides further electrical isolation from the memory cells. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of insulating liners are well known in the art (see MPEP 2144.01). 


Regarding Claim 23, Shin, as applied to claim 21, teaches the semiconductor memory device according to claim 21, wherein pillar portions of adjacent vias are spaced apart from each other with a first interval, and extended portions of the adjacent vias are spaced apart from each other with a second interval that is smaller than the first interval (see Fig. 4E showing this spatial relationship).

Regarding Claim 24, Kim teaches the semiconductor memory device according to claim 21, wherein the vias are disposed at all edges of the coupling region (see Fig. 4: all four are shown with vias disposed nearby).

Regarding Claim 28, Shin, as applied to claim 21, teaches the semiconductor memory device according to claim 21, wherein the vias are made of a material with an etching selectivity with respect to second dielectric layers (see Fig. 3I showing an etching step where the layers 110 are etched while layer 145 is not).

Regarding Claim 30, Kim teaches the semiconductor memory device according to claim 21, wherein the pillar portion is made of a single material (THV is a single material).

Regarding Claim 31, Kim teaches the semiconductor memory device according to claim 21, further comprising: a contact plug (140) passing in the first direction through the stack structure in the coupling region (shown in Fig. 4 through feature 170).

Regarding Claim 32, Kim teaches the semiconductor memory device according to claim 31, wherein the vias are made of the same material as the contact plug ([0050] metal such as tungsten, copper, or aluminum; a conductive metal nitride such as titanium nitride and tantalum nitride; a transitional metal such as titanium and tantalum; or a combination thereof). It would have been obvious to make a THV out of the same materials, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). The examiner knows that vias are commonly made with those same materials.

Regarding Claim 36, Kim teaches the semiconductor memory device according to claim 21, further comprising: 43 a logic structure (see the structure below substrate 110), disposed below the stack structure and the plurality of vias, that includes a logic circuit (see the transistors); and a contact plug (CSL), passing in the first direction through the stack structure in the coupling region, that is coupled with the logic circuit (shown contacting ML layers).


Claims 25-XYZ are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US # 20210091105) in view of Shin (US # 20200075398) and further in view of Son (US # 20210082941).

Regarding Claim 25, although Kim in view of Shin discloses much of the claimed invention, it does not explicitly teach the semiconductor memory device according to claim 21, further comprising: a plurality of slits dividing the stack structure, wherein the vias are disposed, between the slits, at edges of the coupling region which face adjacent slits, and are not disposed at edges of the coupling region which do not face the slits.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Son teaches a similar semiconductor memory device (see Fig. 2 and corresponding text) comprising a plurality of slits (SPS) dividing the stack structure, wherein vias (PLG) are disposed, between the slits, at edges of a coupling region which face adjacent slits (see line of PLGs with an edge facing the SPS edge, i.e. vertical), and are not disposed at edges of the coupling region which do not face the slits (PLG is not on the top/bottom horizontal edges of a region formed by the PLG features between pairs of SPS features).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the vias, taught in Kim in view of Shin, as suggested by Son. Specifically, the modification suggested by Son would be to employ a semiconductor memory device according to claim 21, further comprising: a plurality of slits dividing the stack structure, wherein the vias are disposed, between the slits, at edges of the coupling region which face adjacent slits, and are not disposed at edges of the coupling region which do not face the slits. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed shape of the applicant’s vias would perform equally well shaped as disclosed by Son or Kim.

Regarding Claim 26, Son, as applied to claim 25, teaches the semiconductor memory device according to claim 25, wherein, between the adjacent slits, the plurality of vias configure a pair of via rows (see Fig. 2).


	Allowable Subject Matter

Claims 1-17 are allowed.

	Regarding Claim 1, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a plurality of vias passing through the stack structure in a first direction that is perpendicular to a top surface of the first substrate and disposed at edges of the coupling region to define an etch barrier, each of the plurality of vias comprising: a pillar portion extending in the first direction; and a plurality of extended portions, extending radially from an outer circumference of the pillar portion and parallel to the top surface of the is first substrate, that are coextensive in the first direction with the plurality of second dielectric layers.

Claims 22, 27, 29, 33-35, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yada (US # 20200227397), Oh (US # 20170323898), Lim (US # 20160163732), Kim (US # 20210125928)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899